Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5 and 10) in the reply filed on 07/21/2022 is acknowledged.
Claims 6-9 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/21/2022.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 and 01/26/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is failing to particularly point out and distinctly define the metes and bounds of the subject matter because it is unclear what is the preamble of the claim.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son et al. (US 2020/0127077).
As for claim 1, Son et al. disclose in Figs. 1-3 and the related text a thin-film transistor (TFT) array substrate, defined with a first area (left side area) and a second area (right aide area), and comprising a substrate layer 110/111/120, wherein a first TFT T3 is disposed on the substrate layer 110/111/120 in the first area, and a second TFT T1 is disposed on the substrate layer 110/111/120 in the second area; and 
wherein the first TFT T3 is a top-gate TFT, the second TFT T1 is a bottom-gate TFT (fig. 3), and a material used for a source/drain layer CM5/CM6 of the first TFT T3 is same as a material used for a gate layer G1 of the second TFT T1 ([0082] and [0088]).  

As for claim 2, Son et al. disclose the TFT array substrate according to claim 1, wherein the source/drain layer of the first TFT and the gate layer of the second TFT are formed in a same process.
The limitation of “same process” is drawn to a process by which the product is made. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Because the product by process does not change the end product, Applicant’s claimed invention does not distinguish over prior art. See MPEP § 2113.  

As for claim 4, Son et al. disclose the TFT array substrate according to claim 1, wherein the second area is a display area (FIG. 3), and the second TFT T1 is an oxide semiconductor type TFT [0068].  

As for claim 5, Son et al. disclose the TFT array substrate according to claim 4, wherein a material used for an oxide semiconductor layer as an active layer C1 of the second TFT T1 comprises one of oxide semiconductor materials of In-Ga-Zn-O, In-Ga-O, Ga-Zn-O, In-Hf-Zn-O, In-Sn-Zn-O, In-Sn-O, In-Zn-O, Zn- Sn-O, and In-Al-Zn-O [0068].

As for claim 10, Son et al. disclose display device, comprising the TFT array substrate according to claim 1 (fig. 1-3 and abstract).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. in view of Lee (US20180151654).
As for claim 3, Son et al. disclose the TFT array substrate according to claim 1, wherein the first area is a gate on array (GOA) area and the first TFT 150 is poly-silicon type TFT [0068].  
Son et al. did not disclose the polysilicon TFT is low temperature polysilicon type TFT.
Lee discloses a TFT 220 is low temperature poly-silicon TFT [0051]. 
Son et al. and Lee are analogous art because they both are directed display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Son et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Son et al. to include low temperature poly-silicon TFT as taught by Lee in order to provide optimum functionality for overall display device (Lee: [0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811